Citation Nr: 1432316	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange. 

2.  Entitlement to service connection for a renal condition, due to exposure to Agent Orange. 

3.  Entitlement to service connection for hypertension, due to exposure to Agent Orange. 

4.  Entitlement to service connection for heart disease, status post open heart surgery, due to exposure to Agent Orange. 

5.  Entitlement to service connection for bilateral cataracts, due to exposure to Agent Orange. 

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied claims for service connection for the above-referenced conditions.  The Board has since characterized each of these issues in terms of whether the claimed condition is attributable to in-service Agent Orange exposure, consistent with the Veteran's representative's assertions pursuant to its May 2012 written brief presentation. 

In his September 2008 Substantive Appeal (VA Form 9), the Veteran requested the opportunity for a Travel Board hearing before a Veterans Law Judge (VLJ). However, through correspondence dated September 2009 he cancelled the hearing which had been scheduled on his behalf, and requested consideration of his appeal on the merits. See 38 C.F.R. § 20.704(d) (2013). 

This matter was previously before the Board in June 2012, at which time the Board remanded the claim for additional development.  For the reasons described below, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim so that the RO could contact the Veteran and request that he provide any and all information concerning the dates, location and circumstances of his alleged exposure to Agent Orange while stationed at Fort Knox, Kentucky.  Based upon his response, the RO was to then undertake appropriate measures to attempt to corroborate his incidence of Agent Orange exposure, pursuant to the provisions of M21-1MR, Part IV, Subpart ii, 2.C.10.o (Dec. 16, 2011).

The RO sent the Veteran a letter asking him for more details concerning his alleged exposure but the Veteran did not respond.  However, in a June 2014 Written Brief Presentation the Veteran's representative provided more details that the Veteran was alleging exposure to PCB contamination from dioxins and furans from his time at Fort Leonard Wood and Fort Knox.  The representative noted that there were EPA Superfund Sites at these locations where open pit landfill burning took place.  The Veteran's representative also submitted a copy of a Geohydrolic and Water-Quality Assessment of the Fort Leonard Wood Military Reservation, Missouri 1994-95.  The RO obtained the Veteran's personnel records, which note that the Veteran served at Fort Knox, Kentucky from April 1960 to June 1960 and at Fort Leonard Wood, Missouri from June 1960 to September 1960.

Even though the Veteran did not immediately respond to the RO's requests there now seems to be sufficient information to forward the Veteran's allegations to Compensation and Pension.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n. (which notes that procedures for determining whether a veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea include (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.) 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any recent treatment he has received for the claimed disabilities on appeal.  Make efforts to obtain any identified records.

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides during his active service in Fort Leonard Wood and/or Fort Knox.  Documented evidence as to what steps were taken must be set forth in the claims file. 

3.  Readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



